                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                    NORTHERN DIVISION

WILLIAM GRACE-BEY,                                   )
                                                     )
                 Plaintiff,                          )
                                                     )
          v.                                         )         No. 2: 19-cv-8-RL W
                                                     )
ANNE PRECYTHE, et al.,                               )
                                                     )
                 Defendants.                         )

                                  MEMORANDUM AND ORDER

         This matter is before the Court upon the motion of William Grace-Bey, an inmate at

Moberly Correctional Center, for leave to commence this civil action without prepayment of the

required filing fee. The motion will be denied, and this case will be dismissed without prejudice

to the filing of a fully-paid complaint.

          Plaintiff, a prisoner and a frequent filer of frivolous lawsuits, is subject to 28 U.S.C. §

1915(g), which limits a prisoner's ability to obtain informa pauperis status if he has filed at least

three actions that have been dismissed as frivolous, malicious, or for failure to state a claim.

Section 191 S(g) provides in relevant part:

         In no event shall a prisoner bring a civil action ... under this section if the prisoner
         has, on three or more prior occasions, while incarcerated or detained in any
         facility, brought an action ... in a court of the United States that was dismissed on
         the grounds that it is frivolous, malicious, or fails to state a claim upon which
         relief may be granted, unless the prisoner is under imminent danger of serious
         physical injury.

28 U.S.C. § 1915(g). Section 1915(g) is commonly known as the "three strikes" rule, and it has

withstood constitutional challenges. See Higgins v. Carpenter, 258 F.3d 797, 799 (8th Cir.

2001).
       Review of this Court's files reveals that plaintiff has accumulated more than three strikes.

See Grace v. Stubblefield, 4:07-CV-1630 ERW (E.D. Mo.); Grace v. Owens, 4:08-CV-89 CDP

(E.D. Mo.); Grace v. Chastain, 4:08-CV-598 FRB (E.D. Mo.); Grace v. Allen, 4:08-CV-619

CAS (E.D. Mo.); and Grace v. Jones, 4:08-CV-620 FRB (E.D. Mo.). Therefore, he may proceed

in forma pauperis in this action only if he is "under imminent danger of serious physical injury."

28 U.S.C. § 1915(g).

                                             The Complaint

       In the hundreds of pages submitted by plaintiff by way of his complaint and exhibits,

plaintiff makes many allegations of wrongdoing at Moberly. However, the complaint seems to

focus on three main issues. First, plaintiff alleges that he is under imminent danger of serious

physical injury because the various defendants have violated his First Amendment rights by

censoring the newspapers and pictures that he receives by mail. Second, plaintiff asserts that his

Eight Amendment rights are being violated by inhumane conditions at Moberly, including black

mold in the showers, asbestos throughout the facility, and an infestation of pests (such as

cockroaches, roaches, spiders, other insects, mice, and birds). Third, plaintiff alleges an equal

protection violation based on inmates in general population being allowed more time in the law

library and more time in the dayroom, than inmates in protective custody. According to plaintiff,

he has suffered injuries as a result of the mold and asbestos, including severe migraine

headaches, coughing up phlegm, vomiting, and nausea.           In addition, plaintiffs extensive

complaint mentions many other alleged violations without much detail, including a dangerous,

rusty bunk bed; that the Moberly law library is inadequate; that the Moberly cells are too small;

and describes an incident in October 2018 where some correctional officers allegedly harassed

plaintiff and denied him the right to eat.


                                                   2
                                             Discussion

       An inmate subject to§ 1915(g) is only eligible to proceed informapauperis ifhe is in

imminent danger at the time offiling his complaint. Ashley v. Dilworth, 147 F.3d 715, 717 (8th

Cir. 1998). Allegations of past harm are "insufficient to trigger this exception to § 1915(g) and

authorize the prisoner to pay the filing fee on the installment plan." Id.

       After reviewing the complaint, the Court finds no allegations that would show that

plaintiff is in imminent danger of serious physical injury.         Most of plaintiffs allegations,

including that his mail has been censored and that certain inmates have less time in the library or

dayroom, do not show an ongoing or future risk of serious injury.            As for his allegations

regarding black mold and asbestos, the filings indicate that these problems are being addressed

and there is no imminent danger. At one point in plaintiffs complaint he states that his exposure

period for mold and asbestos was January 2018 to September 2018. ECF No. 1 at 24. Based on

this time period, these alleged injuries are clearly not 'imminent.' See Martin v. Shelton, 319

F.3d 1048, 1050 (8th Cir. 2003) ("[T]he requisite imminent danger of serious physical injury

must exist at the time the complaint or the appeal is filed, not when the alleged wrongdoing

occurred.").

       However, in an "Affidavit" filed by plaintiff on February 13, 2019, he describes more

recent exposure to black mold in January 2019. ECF No. 10. Despite the fact that black mold

may be an ongoing problem at Moberly - as it is so many other places - plaintiffs substantial

filings clearly indicate that his health problems are being treated by the prison medical staff.

ECF Nos. 1 at 22 (describing multiple medical appointments resulting in prescriptions to treat

pain and allergies); 1-1 at 14 (describing plaintiffs breathing treatments for COPD and




                                                  3
medication for acid reflux); 1-2 at 6 (prison doctor ordered a chest x-ray to be performed on

plaintiff).

        In addition, plaintiff admits that these conditions of confinement are being addressed. He

states that the black mold is being treated with bleach. ECF No. 1 at 11. He was informed in an

IRR Response that cleaning supplies are available upon request for cleaning his room, as each

inmate is responsible for the cleanliness of their room. ECF No. 1-6 at 64. As for the infestation

issue, plaintiff admits that bug spray is being used in the facility and that he was informed that

Moberly has a contract with a pest control company that treats the housing units and food service

twice a month. Id. at 13, 18. Plaintiff was even informed in his IRR Response that he could

request that his cell be treated every week by pest control. ECF No. 1-5 at 51, 64. He was also

informed that prison officials have been trying to remedy an ongoing bird issue at Moberly. ECF

No. 1-6 at 37, 40, 42, 59. As for the asbestos, plaintiff was informed multiple times by the

Department of Corrections that all of the asbestos was removed from the Moberly prison cells in

the early 1980's and that any remaining asbestos is inside the walls where no one has contact

with it. ECF Nos. 1 at 13; 1-6 at 14, 16.

        As a result, the Court finds plaintiff is not under imminent danger of serious physical

injury. Plaintiffs motion for leave to proceed in forma pauperis will be denied, and this action

will be dismissed without prejudice to refiling as a fully paid complaint.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma

pauperis [ECF No. 3] is DENIED.

        IT IS FURTHER ORDERED that plaintiffs motion to appoint counsel [ECF No. 5] is

DENIED as moot.


                                                 4
       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice to the

filing of a fully paid complaint.

       An Order of Dismissal will be filed separately.

       Dated this   c;?~y of February, 2019.

                                              ~//l#D
                                                RONNIE L. WHITE
                                                UNITED STATES DISTRICT JUDGE




                                                5
